Citation Nr: 0514228	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  99-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, asserted to be secondary to the service-connected 
residuals of frostbite, to include peripheral neuropathy.  

2.  Entitlement to service connection for a bilateral knee 
disability, asserted to be secondary to the service-connected 
residuals of frostbite, to include peripheral neuropathy.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1951 
to July 1953 and from November 1954 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO denied the issues of entitlement to service 
connection for a low back disability, asserted to be 
secondary to the service-connected residuals of frostbite, to 
include peripheral neuropathy; entitlement to service 
connection for a bilateral knee disability, asserted to be 
secondary to the service-connected residuals of frostbite, to 
include peripheral neuropathy; and entitlement to a total 
disability rating based on individual unemployability.  

The veteran's total rating claim will be addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran's low back disability, which has been 
characterized as right L4 radiculopathy and diffuse mild to 
moderate degenerative arthritis, is not associated with his 
service-connected residuals of frostbite, to include 
peripheral neuropathy.  

3.  The veteran's bilateral knee disability, which has been 
characterized as osteoarthritis, is not associated with his 
service-connected residuals of frostbite, to include 
peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to, or the 
result of, the service-connected residuals of frostbite, to 
include peripheral neuropathy.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310 (2004).  

2.  A bilateral knee disability is not proximately due to, or 
the result of, the service-connected residuals of frostbite, 
to include peripheral neuropathy.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in June 
2001.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
February 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's June 2001 letter requested that the veteran send any 
evidence to VA in his possession that pertains to the claims 
of secondary service connection.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1998.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in February 2004.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Furthermore, the veteran has been accorded 
two pertinent VA examinations during the current appeal.  
Accordingly, the Board also finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA with regard 
to the veteran's secondary service connection claims.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

A.  Service Connection For A Low Back Disability, Asserted To 
Be Secondary To The Service-Connected Residuals Of Frostbite, 
To Include Peripheral Neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In addition, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
service connection for a low back disability is warranted 
because he developed such a disorder as a result of his 
service-connected residuals of frostbite, to include 
peripheral neuropathy.  Specifically, according to testimony 
presented by the veteran at a personal hearing before a 
hearing officer at the RO in July 2000, the veteran's 
service-connected frostbite disability has caused him to walk 
with an abnormal gait, which in turn has resulted in his 
current low back pathology.  See, e.g., July 2000 hearing 
transcript (T.) at 3-15.  

The veteran does not claim and the record does not show that 
the veteran had chronic low back disability in service.  The 
first post-service evidence of a diagnosis of such a disorder 
is dated in April 1985, almost 30 years after the veteran's 
separation from his second period of active military duty.  
Specifically, X-rays taken of the veteran's lumbosacral spine 
in April 1985 showed osteoarthritic changes with scoliosis.  

Subsequent pertinent medical records dated from October 1986 
to July 2001 reflect continued treatment for complaints of 
severe lumbosacral pain.  In particular, computed tomography 
scan completed on the veteran's lumbar spine in September 
1995 showed bulging annulus fibrosus at L4-L5 and L5-S1.  
Magnetic resonance imaging (MRI) completed on the veteran's 
lumbar spine in May 1996 reflected degenerated disc and 
bulging annulus at L2-L3 and L5-S1.  Nerve conduction studies 
completed in February 1997 indicated left L4 root irritation, 
right L4 radiculopathy, axonal neuropathy of motor nerves, 
and mild demyelinating neuropathy of both posterior tibial 
nerves.  X-rays taken of the veteran's lumbar spine in August 
1998 reflected degenerative low lumbar spondylosis.  
Additionally, a VA spine examination conducted in October 
2000 provided diagnoses of right L4 radiculopathy and lumbar 
paravertebral myositis.  Repeat radiographic films taken of 
the veteran's lumbosacral spine in July 2001 confirmed a 
diagnosis of diffuse mild to moderate degenerative changes.  

The VA examiner who conducted the October 2000 VA spine 
examination and who had the opportunity to review the medical 
records contained in the veteran's claims folder and to 
conduct a physical examination of his low back specifically 
concluded that his "present [low] back disability of 
arthritis and disc disease and radiculopathy . . . [is] not 
secondary to his service-connected residuals [of] frostbite 
with peripheral neuropathy" but, instead, "is related to 
the natural process of aging."  The claims folder contains 
no refuting medical opinion regarding the etiology of the 
veteran's current lumbar spine disability.  

Clearly, the preponderance of the evidence in the present 
case demonstrates that the veteran's current low back 
disability, which has been characterized as right L4 
radiculopathy and diffuse mild to moderate degenerative 
arthritis and which began many years after his discharge from 
active military duty, is not related in any way to the 
service-connected residuals of frostbite, to include 
peripheral neuropathy.  As such, service connection for a low 
back disability, asserted to be secondary to the 
service-connected residuals of frostbite, to include 
peripheral neuropathy, cannot be awarded.  The veteran's 
claim for service connection for a low back disorder, as 
secondary to the service-connected residuals of frostbite, to 
include peripheral neuropathy, is, therefore, denied.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

B.  Service Connection For A Bilateral Knee Disability, 
Asserted To Be Secondary To The Service-Connected Residuals 
Of Frostbite, To Include Peripheral Neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In addition, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
service connection for a bilateral knee disability is 
warranted because he developed such a disorder as a result of 
his service-connected residuals of frostbite, to include 
peripheral neuropathy.  Specifically, according to testimony 
presented by the veteran at the July 2000 personal hearing, 
the veteran's service-connected frostbite disability has 
caused him to walk with an abnormal gait, which in turn has 
resulted in his current bilateral knee pathology.  See, e.g., 
T. at 7-8, 12, 15-18.  

The veteran does not claim and the record does not show that 
the veteran had chronic knee disability in service.  
According to relevant post-service medical records, in May 
1997, the veteran complained of bilateral knee instability.  
At that time, he also described numbness and weakness of his 
feet and ankles which ascended to both of his knees and 
resulted in daily falls.  In the following month, he also 
complained of swelling in his knees.  In March 1998, he 
explained that, due to the weakness that he was experiencing 
in his knees, he had begun wearing bilateral knee braces.  

The first post-service evidence of a diagnosis of a knee 
disorder is dated in July 2000, almost 35 years after the 
veteran's separation from his second period of active 
military duty.  Specifically, X-rays taken of the veteran's 
knees in July 2000 reflected osteoarthritic changes at both 
medial femorotibial and patellofemoral joints.  

MRI completed on the veteran's right knee in August 2000 
showed small effusion in the articular cavity of the joint, 
irregularity with areas of increase signal intensity in the 
articular surface of the patella which could represent 
chondromalacia of the patella, and two small focal areas of 
decrease signal intensity in the articular surface of the 
medial femoral condyle which could represent small focal 
areas of osteonecrosis.  MRI completed on the veteran's left 
knee at that time indicated small irregular areas of 
decreased signal intensity in the articular surface of the 
patella which could represent chondromalacia of the patella 
as well as a focal area of increased signal intensity without 
extension to the articular surface in the posterior horn of 
the medial meniscus which was compatible with mucinous 
degeneration.  A VA joints examination conducted in October 
2000 confirmed these diagnoses.  

The claims folder contains competent medical evidence 
associating the veteran's current bilateral knee disability 
with a nonservice-connected factor.  In particular, the VA 
examiner who conducted the October 2000 VA joints examination 
and who had the opportunity to review the medical records 
contained in the veteran's claims folder and to conduct a 
physical examination of his knees specifically concluded that 
his bilateral knee disability is "not secondary to his 
service-connected residuals [of] frostbite with peripheral 
neuropathy" but, instead, "is related to the natural 
process of aging."  

In this regard, the Board notes that, in an August 2000 
letter, a private physician who has treated the veteran 
acknowledges that the osteoarthritis of the veteran's knees 
may be age-related.  However, the physician also concluded 
that the veteran's current bilateral knee disability is the 
result of his service-connected peripheral neuropathy.  
Specifically, in the August 2000 letter, the physician 
expressed her opinion that the veteran's service-connected 
neuropathy "causes muscular weakness . . . [which, in turn] 
causes inadequate, laborious walking . . . [which has 
resulted in] imbalanced pressure in the cartilage of [the 
veteran's] knees and hips."  The physician then concluded 
that this "wear of the cartilages of [the veteran's] knees 
and hips . . . causes osteoarthritis of these joints.  

However, the physician did not state in the document that she 
had conducted a physical examination of the veteran's low 
back or that she had had the opportunity to review the 
veteran's pertinent medical records.  As such, the Board 
finds that the VA examiner's October 2000 opinion is more 
credible.  

Clearly, the preponderance of the evidence in the present 
case demonstrates that the veteran's current bilateral knee 
disability, which has been characterized as osteoarthritis 
and which began many years after his discharge from active 
military duty, is not related in any way to the 
service-connected residuals of frostbite, to include 
peripheral neuropathy.  As such, service connection for a 
bilateral knee disability, asserted to be secondary to the 
service-connected residuals of frostbite, to include 
peripheral neuropathy, cannot be awarded.  The veteran's 
claim for service connection for a bilateral knee disorder, 
as secondary to the service-connected residuals of frostbite, 
to include peripheral neuropathy, is, therefore, denied.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a low back disability, asserted to be 
secondary to the service-connected residuals of frostbite, to 
include peripheral neuropathy, is denied.  

Service connection for a bilateral knee disability, asserted 
to be secondary to the service-connected residuals of 
frostbite, to include peripheral neuropathy, is denied.  


REMAND

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claim for a total 
rating based on individual unemployability.  A remand is 
necessary, therefore, to accord the RO an opportunity to 
provide such notice with regard to this issue.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the veteran's claim 
for a total disability rating based on 
individual unemployability, the RO must 
review the claims folder and ensure that 
all notification and development action 
required by the VCAA are fully complied 
with and satisfied.  Specifically, the RO 
should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his total rating claim.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing with regard to this issue;  

(c) Notify the veteran (with respect to 
his total rating claim) of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his total rating claim.  

2.  The RO should then adjudicate the 
issue of entitlement to a total 
disability rating based on individual 
unemployability.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


